 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDM/G Transport Services,Inc.andLawrence Ray My-Ian. Case 9-CA-7428June 20, 1973DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, AND PENELLOOn March 30, 1973, Administrative Law JudgeGeorge J. Bott issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsto the Administrative Law Judge's Decision and abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, M/G Transport Services,Inc.,Gallipolis,Ohio, its officers, agents, succesors,and assigns, shall take the action set forth in the saidrecommended Order.DECISIONSTATEMENT OF THE CASEGEORGE J. BorT, Administrative Law Judge: Upon acharge of unfair labor practices filed by the above-namedindividual on November 15, 1972,againstM/G TransportServices, Inc. (Respondent or Company), the GeneralCounsel of the National Labor Relations Board issued acomplaint on January 11, 1973, alleging that Respondenthad violated Section 8(a)(1) of the National Labor Rela-tions Act, as amended, herein called the Act. Respondentfiled an answer and a hearing was held before me in Cincin-nati, Ohio, on February 21, 1973. Respondent and GeneralCounsel have filed briefs which have been considered.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:I1General Counsel's unopposed motion to correct the transcript is herebygrantedFINDINGS OF FACTIJURISDICTION OF THE BOARDRespondent is an Ohio corporation, engaged at its Galli-polis,Ohio, location in the business of barge cleaning andrepair, and river towing.During the year prior to the issuance of the complaint,Respondent received revenues in excess of $50,000 for serv-ices rendered in the transportation of goods in interstatecommerce.Respondent is an employer engaged in commerce withinthe meaning of the Act.IITHE LABORORGANIZATION INVOLVEDLocal Union No. 15357,International Union of District50, Allied and Technical Workers of the United States andCanada(District 50) is a labor organization as defined in theAct.111,THE ALLEGED UNFAIR LABOR PRACTICESA. The Discharge and Refusal to ReinstateLawrence Ray MylanMylan was employed as a cook on the M.V.Coalburg,one of Respondent's towboats. He lives in Portsmouth,Ohio, but he normally boards theCoalburgfor duty at Gal-lipolis,Ohio, where Respondent has its offices and a dockrepair facility.It is conceded that District 50 was certified by the Boardon or about July 12, 1972, as the collective-bargaining repre-sentativeof Respondent's employees working at the Galli-polis repair yard, and that from on or about October 1,1972, to on or about October 17, 1972, the employees in therepair yard were engaged in a lawful economic strike au-thorized,maintained, and established by District 50 againstRespondent. It also appears from a stipulation of the partiesthatDistrict 50 represents, in separate units, the licensedand deck personnel, including cooks, on Respondent's tow-boats, but a question concerning the representation of allemployees on the boats was pending at all times materialherein.2On October 6, Captain Johns brought theCoalburgintoRespondent's Gallipolis landing and dismissed the crew.'As Mylan left the Respondent's premises he observed pick-ets at the entrance carryingsignswith the legend, "District50 on strike."SupervisorBlake,who was dispatching employees thatweekend, telephoned Mylan at his home on October 7 andasked him if he would return to work. When Mylan indi-cated that he would if the strike were over and the pickets2District 50,the TeamstersUnion andthe SeafarersUnion are parties tothe representation proceeding.JMylan testified that Captain Johns told the crew whenhe dismissed themthatDistrict 50was on strikeThe ship's log for that daycontains an entryindicating thatJohns tied up theCoalburgbecause the towboat's toilets weredefective Johnsdid not testify, andalthough I am inclinedto believe Mylan'stestimony on thispoint, it is unnecessary to resolvethe question because itis a fact that District50 was on strikeand picketing at the time and thatMylanwas aware of it204 NLRB No. 59 M/G TRANSPORT SERVICES325had been removed, Blake suggested that he could avoid thepickets by boarding theCoalburgat the dock of anothercompany close' to Respondent's Gallipolis landing. Blakeconceded in his testimony that Myland voiced some uncer-tainty about this idea, but he also said that Mylan agreedto board the towboat down river at Catlettsburg, Kentucky.Mylan denied that the possibility of his meeting theCoal-burgat Catlettsburg was mentioned in his conversation withBlake. I again find it unnecessary to resolve this conflictbecause it clearly appears that Mylan did not return to theCoalburgbecause District 50's strike continued.Mylan testified credibly that after speaking with Blake, hedrove to Gallipolis and saw District 50's pickets. He testi-fied, without contradiction, that Captain Johns, one of thepickets, told him that the Union was picketing at the siteacross the river where theCoalburgwas tied up.4 Mylanreturned to his home.Supervisor Redman telephoned Mylan on October 9 andasked him why he had not reported for work followingBlake's telephone call of the 7th. Mylan explained that therewas a picket line at the City Ice & Fuel landing, contraryto the advice Blake had given him. Mylan testified, and Icredit his testimony, that Redman then asked him if he werenow ready to return to work, and that he replied that he wasnot as long as the strike was in progress. Redman thenstated, "Well, if that is the way you feel, I don't need youanymore." Mylan assumed from this remark that he hadbeen discharged.On October 17, after District 50's strike was over, Mylantelephoned Redman and told him that he was ready towork. Redman responded that the Company no longerneeded him because it had hired somebody in his place.Redman testified that theCoalburgreturned upriver fromAshland, Kentucky, on Sunday, October 8, without a re-placement for Mylan. He telephoned Mylan the next dayand asked him to board the vessel. When Mylan replied thathe would not return as long as District 50's strike continued,Redman said he told Mylan that he would have to secureanother cook if Mylan would not work during the strike. Onthe same day, he transferred Statts, the cook on the Ram,one of Respondent's towboats, to theCoalburg,where heremained until October 16, 1972, when he was replaced bySinclair, a cook on another of Respondent's vessels. Stattsthen returned to theRam.Redman said that when Mylan telephoned him October17 and informed him that he was willing to work becausethe strike was over, he told him that he did not need himbecause he had obtained a cook who was assigned to oneof Respondent's other towboats but who was off duty at thetime. As indicated earlier, he testified that he did not tellMylan that he was discharged. Redman added that, as ofthe time of the hearing in this case, the cooks who wereassigned to theCoalburginMylan's absence were both em-ployees of Respondent as of the beginning of the strike.It appears from Redman's testimony that Mylan has notbeen permanently replaced but that Respondent has merelyshifted its staff of cooks around to cover theCoalburg.5 I4 This sitewas thedock of the City Ice & Fuel Companywhere Blake saidhe first suggestedtoMylan that he board theCoalburg.5Crews on towboats stay aboard for a certain number of days and remainhave also credited Mylan's testimony that when he toldRedman on October 7 that he would not report for dutywhile the strike was on, Redman told him that if that washis intention, then Respondent did not "need (him) any-more." Mylan considered that this was an announcementthat he was discharged, and I find that it was a declarationof Respondent's intention not to reemploy him, and hencea discharge.B. Analysis and ConclusionsThe refusal of an employee to work during the strike ofanother union in another bargaining unit is protected activi-ty under Section 7 of the Act, and Respondent violatedSection 8(a)(1) of the Act by discharging Mylan because ofhis refusal to work while District 50 was on strike .6I find no merit in Respondent's contention that Mylan'srefusal to work during the strike was not protected becausehis activity involved a separate bargaining unit, a separateoperation of the Employer; and did not involve the crossingof a picket line. The law is clear that employees in unitsother than the unit on strike are entitled to the same protec-tion asstrikers under Section 7 and 13 of the Act if theymake common cause with striking employees and refuse towork while the strike continues? Respondent's repair facili-ty is a separate unit, but it is also part of Respondent'soverall operations and the employees employed in it repairRespondent's towboats. The Board has held with court ap-proval that the refusal of an employee to cross a picket lineof another union than his own at another plant than that ofhis employer is protected activity under Section 7 of theAct.8 Such sympathetic strikers "know that by their actioneach of themassureshimself, in case his turn ever comes,of the support of the one whom they are all then helping;and the solidarity so established is `mutual aid' in the mostliteral sense, as nobody doubts." 9 Since the employeesworking on the towboats clearly have as much interest inpreserving the good will of fellow employees as they do thatof employees of other employers, logic requires that the lawgive them at least as much protection when they assist theirfellow employees by not working while they are on stnke.10Respondent contends, contrary to what I have found tobe the case, that Redman, its agent, did not discharge Mylanon October 9, 1972, when Mylan told him that he would notwork as long as the strike continued, but that he merely toldhim that he would get another cook to replace him. Evenashorefor periods of timeMylan said that he worked 20 days and was off10eKellogg Co v N L R B,457 F.2d 519 (C A. 6, 1972),N.L R B v. UnionCarbide Corp,440 F 2d 54, 56-57 (C.A 4, 1971),N L R B v. Alamo Express,Inc.430 F.2d 1032, 1036 (C A 5, 1970),Southern GreyhoundLines,DivisionofGreyhound Lines, Inc,169 NLRB 627, TexasFoundries, Inc,101 NLRB1642, 1683.7 Southern Greyhound Lines, supra,In 6 at 626sN L R B v Alamo Express, Inc, supra,fn. 69N L R B v. City Yellow Cab Company,344 F.2d 575, 582, (C.A 6, 1965),quoting JudgeLearned Hand inN L R B v Peter Cailler KohlerSwissChoc-olates Co, Inc.,130 F 2d 503, 505-506 (C.A 2, 1942).10There actually were pickets at the place where Mylan normally boardedtheCoalburg,but even if there were none at other places where he could haveboarded the boat, it would beimmaterialbecause he had a rightto refuseto workas long as the strikecontinued The activity that is here protectedis Sec 7 and 13 activity, and picketing and honoring a specific picket lineare only two of the many forms of activity protected by those sections 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDassuming,however, that Mylan was not discharged, he, asan economic striker, was entitled to reinstatement uponrequest at the conclusion of the strike." inFleetwood TrailerCo., the Supreme Court held:12If, after the conclusion of the strike, the employer refus-es to reinstate striking employees, the effect is to dis-courage employees from exercising their rights toorganize and to strike guaranteed by Section 7 and 13of the Act. . . . Under Section 8(a)(1) and (3), it is anunfair labor practice to interfere with the exercise ofthese rights. Accordingly, unless the employer who re-fuses to reinstate strikers can show that his action wasdue to `legitmate and substantial business justifica-tions,' he is guilty of an unfair labor practice.N. L. R. B.v.Great Dane Trailers,388 U. S. 26, 34 (1967). Theburden of proving justification is on the employer.Ibid.The Supreme Court has recognized two situations as consti-tuting legitimate and substantial business justification forrefusing to reinstate economic strikers. One is where thestrikers' jobs are filled by persons hired as permanent re-placements, and the second is where the strikers' jobs havebeen eliminated for substantial andbona fidereasons otherthan considerations relating to labor relations, such as theneed to adapt to changes in business conditions or improveefficiency."When Mylan applied for reinstatement, no one had beenhired to replace him; all that had occurred was that Respon-dent had assigned Statts, a cook who was off duty fromanother of Respondent's towboats, to take Mylan's place,and sometime later, Statts returned to his previous assign-ment on theRam,and Sinclair, a cook from still another ofRespondent's boats, replaced him. Moving of employeesaround another to fill vacancies caused by strikers is not asubstantial business justification for refusing reinstatementto a striker. I find and conclude that Respondent has notcarried its burden of proving economic justification, andthat it violated Section 8(a)(1) of the Act by refusing toreinstateMylan on October 17, 1972, when he made anunconditional application for reinstatement. 14THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, it shall be recommended that Respondentcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that Respondent discriminatorily dis-charged and discriminatorily refused reinstatement to Law-rence Mylan, it shall be recommended that Respondent beordered to offer him full and immediate reinstatement to hisformer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to his seniority orother rights and privileges and make him whole for any lossof earnings he may have suffered as a result of the discrimi-nation against him, by payment to him of a sum of moneyequal to that which he would normally have earned as wagesN L R B v Fleetwood Trailer Co,389 U S 375 (1967)12 389 U.S at 37813 389 U Sat 37914 389 U S 378-379,KelloggCo v N LR B, supra,fn 6 at 527from October17, 1972,15when he requested reinstatement,to the date of Respondent's offer of reinstatement,less netearnings during such period,with backpay and interestthereon to be computed in the manner prescribed inF.W.Woolworth Company,90 NLRB 289,andIsis Plumbing &Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.District 50 is a labor organization within the meaningof the Act.3.By discharging and thereafter refusing to' reinstateLawrence Mylan because he engaged in the protected activ-ity of assisting a labor organization, Respondent interferedwith, restrained, and coerced him in the exercise of his rightsguaranteed in Section 7 of the Act and has engaged and isengaging in an unfair labor practice within the meaning ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and upon the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 16Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging or refusing to reinstate any employeebecause he has assisted a labor organization by refusing towork during a lawful strike.(b In any other like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Offer Lawrence Mylan immediate and full reinstate-ment to his former position or, if it does not exist, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him wholefor any loss of pay he may have suffered as the result of thediscrimination, in the manner set forth above in the Sectionentitled "The Remedy."(b) Preserve and make available to the Board or itsagents all payroll and other records necessary to computethe backpay and reinstatement rights as set forth in "TheRemedy" section of this Decision.(c)Post on each of its towboats copies of the attached15A dischargedstriker becomesentitled toreinstatementand backpay, notfrom the time of discharge,but only afterhe chooses to abandon the strikeand voluntarilyrequestsreinstatementSea-Way Distributing, Inc.,143NLRB 460,Texas Foundries, Inc,101 NLRB 1642, 169116 In the event no exceptions are filed asprovided by Section 102.46 of theRules and Regulationsof the National LaborRelationsBoard thefindings,conclusions,and recommendedOrder herein shall, as providedin Section102 48 ofthe Rules andRegulations, be adopted by theBoard and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes M/G TRANSPORT SERVICES327noticemarked"Appendix." 17 Copiesof said notice, onforms providedby theRegional Director for Region 9, shall,after being duly signedby Respondent,be posted immedi-ately upon receipt thereof,in conspicuous places, includingall places where notices to employees are customarily post-ed, and be maintainedby it for 60consecutive days. Rea-sonable steps shall be taken to insure that said notices arenot altered,defaced,or coveredby anyother material.(e)Notify theRegional Director for Region 9,in writingwithin 20daysfrom the date of thisOrder,what steps theRespondent has taken to comply herewith.17 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading"Posted by Orderof the National LaborRelations Board" shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the NationalLaborRelations Board "WE WILL NOT discharge or refuse to reinstate any em-ployee for assisting a union by refusing to work duringa lawful strike engaged in by our employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise oftheir right, guaranteed under the National Labor Rela-tions Act, to assist a labor organization.WE WILL offer Lawrence Mylan reinstatement to hisformer job without prejudice to any of his rights andprivileges, and WE WILL make him whole for any wageshe lost.DatedByAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentMSG TRANSPORTSERVICES, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defacedor covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Rm. 2407,550 Main Street, Cincinnati, Ohio 45202, Telephone 513-684-3686.